--------------------------------------------------------------------------------


Exhibit 10.1
AMENDMENT NO. 5 TO CREDIT AGREEMENT
This Amendment No. 5 to Credit Agreement, dated as of May 31, 2013 (this "Fifth
Amendment"), is entered into by CAL DIVE INTERNATIONAL, INC., a Delaware
corporation (the "Borrower"), the lenders party to the Credit Agreement
described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the "Administrative Agent"), Swing Line Lender and L/C Issuer.
INTRODUCTION
Reference is made to the Credit Agreement dated as of April 26, 2011 (as amended
by Amendment No. 1 dated October 7, 2011, Amendment No. 2 dated July 9, 2012,
Amendment No. 3 dated September 19, 2012, Amendment No. 4 dated November 2,
2012, and as otherwise modified from time to time, the "Credit Agreement"),
among the Borrower, the lenders from time to time party thereto (collectively,
the "Lenders" and individually, a "Lender") and the Administrative Agent.
The Borrower, the Lenders and the Administrative Agent have agreed to make
certain amendments to the Credit Agreement as set forth herein.
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
Section 1.                          Definitions; References.  Unless otherwise
defined in this Fifth Amendment, each term used in this Fifth Amendment that is
defined in the Credit Agreement has the meaning assigned to such term in the
Credit Agreement.
 
Section 2.                          Amendments to Credit Agreement.
 
(a)            Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:
 
"Fifth Amendment Effective Date" means May 31, 2013.
"Fifth Amendment Financial Covenant Compliance Date" means the first date, after
the Fifth Amendment Effective Date, on which a Compliance Certificate is
delivered to the Administrative Agent that demonstrates (a) a Consolidated
Leverage Ratio of not more than 3.75 to 1.00 as of the end of the most recent
fiscal quarter and (b) a Consolidated Fixed Charge Coverage Ratio of not less
than 1.25 to 1.00 as of the end of the most recent fiscal quarter.
(b)            Section 1.01 of the Credit Agreement is hereby amended by
replacing the definition of "Applicable Margin" in its entirety with the
following:

--------------------------------------------------------------------------------

 
"Applicable Margin" means, from time to time, the following percentages per
annum, based, in the case of Loans (Revolving Credit Loans and Term Loans),
Letter of Credit Fees (Financial Letter of Credit Fees, Performance Letter of
Credit Fees and commercial Letter of Credit Fees) and Commitment Fees, upon the
Consolidated Leverage Ratio as set forth below:
Applicable Margin - Loans, Letter of Credit Fees and Commitment Fees
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate Loans, Financial Letter of Credit Fees and Commercial Letter of
Credit Fees
Performance Letters of Credit Fees
Base Rate
Loans
1
 
Less than 1.50x
0.50%
3.50%
3.00%
2.50%
2
Greater than or equal to 1.50x but less than 2.50x
 
0.50%
3.75%
3.25%
2.75%
3
 
Greater than or equal to 2.50x but less than 3.00x
 
0.50%
4.00%
3.50%
3.00%
4
 
Greater than or equal to 3.00x but less than 3.50x
 
0.50%
4.50%
4.00%
3.50%
5
Greater than or equal to 3.50x but less than 4.00x
 
0.50%
5.00%
4.50%
4.00%
6
Greater than or equal to 4.00x but less than 4.50x
 
0.50%
5.50%
5.00%
4.50%
7
Greater than or equal to 4.50x but less than 5.00x
 
0.50%
6.00%
5.50%
5.00%
8
Greater than or equal to 5.00x
 
 
0.50%
6.50%
6.00%
5.50%



2

--------------------------------------------------------------------------------

From the Fifth Amendment Effective Date through the delivery of the Compliance
Certificate pursuant to Section 6.02(a) with respect to the financial statements
delivered pursuant to Section 6.01(b) for the fiscal quarter ending June 30,
2013, the Applicable Margin for Loans and Letter of Credit Fees shall be
determined based upon Pricing Level 6. Thereafter, any increase or decrease in
the Applicable Margin for Loans and Letter of Credit Fees resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate indicating
such change is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 8 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until such Compliance Certificate is delivered to the Administrative Agent.
(c)            Section 1.01 of the Credit Agreement is hereby amended by
inserting the following sentence at the end of the definition of "Consolidated
Funded Indebtedness":
 
For purposes of determining "Consolidated Funded Indebtedness" for calculation
of the Consolidated Leverage Ratio for purposes of determining compliance with
Section 7.11(b), but not for any other purpose for which such ratio is used in
this Agreement, the outstanding principal amount of any indebtedness incurred
under Section 7.03(f) as of such date shall be excluded from such determination.
(d)            Section 2.01(a) of the Credit Agreement is hereby amended by
replacing subclause (iii) thereof in its entirety with the following:
 
(iii) prior to the Fifth Amendment Financial Covenant Compliance Date, the
aggregate Outstanding Amount of all Revolving Credit Loans plus the aggregate
Outstanding Amount of all Swing Line Loans plus the Outstanding Amount of all
L/C Obligations shall not exceed the Collateral Coverage Sublimit.
(e)            Section 2.03(a) of the Credit Agreement is hereby amended by
replacing subclause (i) thereof in its entirety with the following:
3

--------------------------------------------------------------------------------

 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (x) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, and (z) prior to the Fifth
Amendment Financial Covenant Compliance Date, the aggregate Outstanding Amount
of all Revolving Credit Loans plus the aggregate Outstanding Amount of all Swing
Line Loans plus the Outstanding Amount of all L/C Obligations shall not exceed
the Collateral Coverage Sublimit.  Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower's ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
 All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms hereof.
(f)            Section 2.04(a) of the Credit Agreement is hereby amended by
replacing subclause (iii) thereof in its entirety with the following:
 
(iii) prior to the Fifth Amendment Financial Covenant Compliance Date, the
aggregate Outstanding Amount of all Revolving Credit Loans plus the aggregate
Outstanding Amount of all Swing Line Loans plus the Outstanding Amount of all
L/C Obligations shall not exceed the Collateral Coverage Sublimit, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.
(g)      Section 4.02 of the Credit Agreement is hereby amended by replacing
clause (d) thereof in its entirety with the following:
 
(d) Prior to the Fifth Amendment Financial Covenant Compliance Date, the
Borrower shall have demonstrated to the reasonable satisfaction of the
Administrative Agent that, after giving effect to such proposed Credit
Extension, the aggregate Outstanding Amount of all Revolving Credit Loans plus
the aggregate Outstanding Amount of all Swing Line Loans plus the aggregate
Outstanding Amount of all L/C Obligations will not exceed the Collateral
Coverage Sublimit.
4

--------------------------------------------------------------------------------

(h)            Section 7.11 of the Credit Agreement is hereby amended by
replacing clause (a) thereof in its entirety with the following:
 
(a) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio to be less than the following amounts at any time during
each of the following corresponding periods:
Period
Ratio
  For the fiscal quarters ending June 30, 2013 and September 30, 2013
 
1.05 to 1.00
 
  For the fiscal quarter ending December 31, 2013, and thereafter
 
1.25 to 1.00
 



(i)            Section 7.11 of the Credit Agreement is hereby amended by
replacing clause (b) thereof in its entirety with the following:
 
(b) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio to be
greater than the following amounts at any time during each of the following
corresponding periods:
Period
 
Ratio
 
  For the fiscal quarter ending June 30, 2013
 
5.25 to 1.00
 
  For the fiscal quarter ending September 30, 2013
 
5.00 to 1.00
 
  For the fiscal quarter ending December 31, 2013, and thereafter
 
3.75 to 1.00
 



(j)            Section 7.11 of the Credit Agreement is hereby amended by
replacing clause (d) thereof in its entirety with the following:
 
(d) Collateral Coverage Sublimit.  Prior to the Fifth Amendment Financial
Covenant Compliance Date, permit the aggregate Outstanding Amount of all
Revolving Credit Loans plus the aggregate Outstanding Amount of all Swing Line
Loans plus the aggregate Outstanding Amount of all L/C Obligations at any time
to exceed the Collateral Coverage Sublimit.
5

--------------------------------------------------------------------------------

(k)            Exhibit A (Form of Loan Notice) to the Credit Agreement is hereby
deleted in its entirety and replaced with Exhibit A attached hereto.
 
(l)            Exhibit B (Form of Swing Line Loan Notice) to the Credit
Agreement is hereby deleted in its entirety and replaced with Exhibit B attached
hereto.
 
(m)            Exhibit D (Form of Compliance Certificate) to the Credit
Agreement is hereby deleted in its entirety and replaced with Exhibit D attached
hereto.
 
Section 3.                          Representations and Warranties.  The
Borrower represents and warrants that (a) the execution, delivery, and
performance of this Fifth Amendment by each Loan Party are within the corporate
or equivalent power and authority of such Loan Party and have been duly
authorized by all necessary corporate or other organizational action, (b) this
Fifth Amendment and the Credit Agreement, as amended hereby, constitute legal,
valid, and binding obligations of each Loan Party that is a party hereto or
thereto, enforceable against such Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors' rights and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in the Credit Agreement, as amended
hereby, and in each Loan Document are true and correct in all material respects
as of the date of this Fifth Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date; (d) no Default or Event of Default exists under the Loan Documents; and
(e) the Liens under the Security Documents are valid and subsisting and secure
the Obligations.
 
Section 4.                          Effect on Loan Documents.  Except as amended
hereby, the Credit Agreement and all other Loan Documents remain in full force
and effect as originally executed.  Nothing herein shall act as a waiver of any
of the Administrative Agent's or any Lender's rights under the Loan Documents as
amended, including the waiver of any Default or Event of Default, however
denominated.  The Borrower acknowledges and agrees that this Fifth Amendment
shall in no manner impair or affect the validity or enforceability of the Credit
Agreement.  This Fifth Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Fifth Amendment
may be a Default or Event of Default under the other Loan Documents.
 
Section 5.                          Effectiveness.  This Fifth Amendment shall
become effective, and the Credit Agreement shall be amended as provided for
herein, upon the satisfaction of the following conditions:
 
(a)            the Administrative Agent (or its counsel) shall have received
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, and by the Lenders whose consent is
required to effect the amendments contemplated hereby;
6

--------------------------------------------------------------------------------

 
(b)            the Administrative Agent shall have received, or shall
concurrently receive (i) for the account of each Lender that has delivered an
executed counterpart of this Fifth Amendment to the Administrative Agent by May
31, 2013, a work fee equal to 25 basis points on the amount of such executing
Lender's Revolving Credit Commitment then in effect and aggregate outstanding
Term Loans, and (ii) for the account of the applicable Person, payment of all
other fees payable in connection with this Fifth Amendment;
 
(c)            the Administrative Agent shall have received, or shall
concurrently receive, calculations demonstrating that, after giving effect to
this Fifth Amendment, the aggregate Outstanding Amount of all Revolving Credit
Loans plus the aggregate Outstanding Amount of all Swing Line Loans plus the
aggregate Outstanding Amount of all L/C Obligations will not exceed the
Collateral Coverage Sublimit; and
 
(d)            if applicable, the Borrower shall have prepaid, or shall
concurrently prepay, outstanding Revolving Credit Loans and/or Swing Line Loans,
such that after giving effect thereto, the Collateral Coverage Sublimit is not
exceeded on the effective date of this Fifth Amendment.
 
Section 6.                          Reaffirmation of Subsidiary Guaranty and
Security Documents.  By its signature hereto, each Subsidiary Guarantor
represents and warrants that (a) such Subsidiary Guarantor has no defense to the
enforcement of the Subsidiary Guaranty, and that according to its terms the
Subsidiary Guaranty will continue in full force and effect to guaranty the
Borrower's obligations under the Credit Agreement and the other amounts
described in the Subsidiary Guaranty following the execution of this Fifth
Amendment and (b) the Liens created under the Security Documents to which such
Subsidiary Guarantor is a party are valid and subsisting and will continue in
full force and effect to secure the Borrower's obligations under the Credit
Agreement and the other amounts described in such Security Documents following
the execution of this Fifth Amendment.
 
Section 7.                          Governing Law.  THIS FIFTH AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 
Section 8.                          Miscellaneous.  The miscellaneous provisions
set forth in Article X of the Credit Agreement apply to this Fifth Amendment.
 This Fifth Amendment may be signed in any number of counterparts, each of which
shall be an original, and may be executed and delivered electronically and by
telecopier.
 
Section 9.                          ENTIRE AGREEMENT.  THIS FIFTH AMENDMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
[Signature pages follow.]
7

--------------------------------------------------------------------------------

EXECUTED as of the first date above written.





  
CAL DIVE INTERNATIONAL, INC.
  
 
 
  
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
 
CAL DIVE OFFSHORE CONTRACTORS, INC.,
     a Delaware corporation
AFFILIATED MARINE CONTRACTORS, INC.,
     a Delaware corporation
FLEET PIPELINE SERVICES, INC.,
     a Delaware corporation
GULF OFFSHORE CONSTRUCTION, INC.,
     a Delaware corporation
CDI RENEWABLES, LLC,
     a Delaware limited liability company
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
/s/ Don B. Pinzon
Name:
Don B. Pinzon
Title:
Vice President
 
 
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
 
By:
/s/ John Schuessler
Name:
John Schuessler
Title:
Senior Vice President


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and Lender
 
 
By:
/s/ Ronald F. Bentien, Jr.
Name:
Ronald F. Bentien, Jr.
Title:
Senior Vice President

  



 

--------------------------------------------------------------------------------

 BNP PARIBAS, as Co-Syndication Agent
and Lender
 
 
By:
/s/ Louis-Valentin Neaud
Name:
Louis-Valentin Neaud
Title:
Director
      


By:
/s/ E Dulcire
Name:
E. Dulcire
Title:
Director





 

  
DNB NOR BANK ASA, (FORMERLY DNB NOR
BANK ASA)  as Co-Documentation Agent and Lender
     


By:
/s/ Fiorianne Robin
  


Name:
Fiorianne Robin
  


Title:
Vice President
       


By:
/s/ Colleen Durkin


Name:
Colleen Durkin


Title:
Senior Vice President
          


NATIXIS, as Co-Documentation Agent and Lender
  


By:
/s/ Carlos Quinteros


Name:
Carlos Quinteros


Title:
Managing Director
  


By:
/s/ Stuart Murray


Name:
Stuart Murray


Title:
Managing Director
     


THE BANK OF NOVA SCOTIA, as a Lender
  


By:
/s/ John Frazell


Name:
John Frazell


Title:
Director
     


SCOTIABANC INC., as a Lender
  


By:
/s/ J.F. Todd


Name:
J.F. Todd


Title:
Managing Director
     


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
  


By:
/s/ Peter Hart


Name:
Peter Hart


Title:
Vice President


  
  

 

--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,
 as a Lender


  


By:
/s/ Brian Duncan


Name:
Brian Duncan


Title:
SVP


  


  


CAPITAL ONE, N.A., as a Lender


  


By:
/s/ Don Backer


Name:
Don Backer


Title:
SVP


  


 


COMPASS BANK, as a Lender


  


By:
/s/ Claude R. Markham
Name:
Claude R. Markham
Title:
Vice President

 
Signature Page to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF LOAN NOTICE
Date:  ___________, _____
To:            Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):
___ A Borrowing of Revolving Credit Loans
___ A conversion of Revolving Credit Loans
___ A continuation of Revolving Credit Loans
___ A Borrowing of Term Loans
___ A conversion of Term Loans
___ A continuation of Term Loans

(i) On__________________________________(a Business Day).

(ii) In the amount of $_______________________________.

(iii)
Comprised of__________________________________.

                                                                                                
[Type of Loan requested]

(iv) For Eurodollar Rate Loans:  with an Interest Period of _________months.

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.
All conditions precedent to the making of the Revolving Credit Borrowing set
forth in Sections 4.02(a) and (b) of the Credit Agreement have been satisfied.
 

For any Revolving Credit Borrowing requested prior to the Fifth Amendment
Financial Covenant Compliance Date, attached hereto as Annex I are calculations
demonstrating that, after giving effect to such Revolving Credit Borrowing, the
aggregate Outstanding Amount of all Revolving Credit Loans plus the aggregate
Outstanding Amount of all Swing Line Loans plus the aggregate Outstanding Amount
of all L/C Obligations will not exceed the Collateral Coverage Sublimit.
 
CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 
Name:
 
Title:
 
 




 
 




Exhibit A to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------


 
Annex I to Loan Notice
 
[Attach as applicable]
 
 
 
 
 
 
 
 
 
Collateral Coverage Sublimit.
 
 
 
A.
80% of the net orderly liquidation value of each
Mortgaged Vessel (per the most recent appraisal):
$
 
 
 
 
 
 
 
B.
80% of accounts receivable as of most recent A/R
Determination Date:
$
 
 
 
 
 
 
 
C.
Outstanding Amount of Term Loans:
$
 
 
 
 
 
 
 
D.
Outstanding Amount of Revolving Credit Loans
after giving effect to Revolving Credit Borrowing:
$
 
 
 
 
 
 
 
E.
Outstanding Amount of Swing Line Loans
after giving effect to Revolving Credit Borrowing:
$
 
 
 
 
 
 
 
F.
Outstanding Amount of L/C Obligations
after giving effect to Revolving Credit Borrowing:
$
 
 
 
 
 
 
 
G.
Aggregate Outstanding Amount
(Line D + Line E + Line F):
$
 
 
 
 
 
 
 
 
Maximum Permitted
(Line A + Line B – Line C):
$
 
 
 
 
 
 







 








Exhibit A to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

 
EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:  ___________, _____

To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.            On             (a Business Day).
2.            In the amount of $                                        .
The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.
All conditions precedent to the making of the Swing Line Borrowing set forth in
Sections 4.02(a) and (b) of the Credit Agreement have been satisfied.
For any Swing Line Borrowing requested prior to the Fifth Amendment Financial
Covenant Compliance Date, attached hereto as Annex I are calculations
demonstrating that, after giving effect to such Swing Line Borrowing, the
aggregate Outstanding Amount of all Revolving Credit Loans plus the aggregate
Outstanding Amount of all Swing Line Loans plus the aggregate Outstanding Amount
of all L/C Obligations will not exceed the Collateral Coverage Sublimit.
 
CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 
Name:
 
Title:
 
 


 
Exhibit B to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

 
Annex I to Swing Line Loan Notice
 
[Attach as applicable]
 
 
 
 
 
 
 
 
 
Collateral Coverage Sublimit.
 
 
 
A.
80% of the net orderly liquidation value of each
Mortgaged Vessel (per the most recent appraisal): 
$_______________
 
 
 
 
 
 
 
 
B.
80% of accounts receivable as of most recent A/R
Determination Date:
$
 
 
 
 
 
 
 
C.
Outstanding Amount of Term Loans:
$
 
 
 
 
 
 
 
D.
Outstanding Amount of Revolving Credit Loans
after giving effect to Swing Line Borrowing:
$
 
 
 
 
 
 
 
E.
Outstanding Amount of Swing Line Loans
after giving effect to Swing Line Borrowing: 
$_______________
 
 
 
 
 
 
 
 
F.
Outstanding Amount of L/C Obligations
after giving effect to Swing Line Borrowing: 
$_______________
 
 
 
 
 
 
 
 
G.
Aggregate Outstanding Amount
(Line D + Line E + Line F):
$
 
 
 
 
 
 
 
 
Maximum Permitted
(Line A + Line B – Line C):
$
 
 
 
 
 
 








 


Exhibit B to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _____________,
To:            Bank of America, N.A., as Administrative Age
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined) among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
[Attached hereto as Schedule 1][Filed with the Borrower's Form 10-K for the year
ended ___________, 20__ and delivered in accordance with Section 6.01 of the
Agreement] are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower, ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
[Attached hereto as Schedule 1][Filed with the Borrower's  Form 10-Q for the
quarter ended ___________, 20__ and delivered in accordance with Section 6.01 of
the Agreement] are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower, ended
as of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
The undersigned is familiar with the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a review of the transactions and
condition (financial or otherwise) of the Borrower and its Subsidiaries during
the accounting period covered by the attached financial statements with a view
to determine whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
Exhibit D to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------

 
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
The representations and warranties of the Borrower contained in Article V of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b)
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
The financial covenant analyses and information set forth on Schedules 2 and 3
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of     _____________________________________, ___________________________.


CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 
Name:
 
Title:
 
 




Exhibit D to Amendment No. 5 to Credit Agreement





--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 2
 
to the Compliance Certificate
($ in 000's)
 
 
 
 
I.
Section 7.11(a) – Consolidated Fixed Charge Coverage Ratio.
 
 
 
A.
Consolidated EBITDA (including 3Q & 4Q 2012
permitted severance costs) for the relevant period
as shown on Schedule 3 hereto: 1
$
 
 
 
 
 
 
 
B.
Consolidated EBITDA (excluding 3Q & 4Q 2012
permitted severance costs) for the relevant period
as shown on Schedule 3 hereto:
$
 
 
 
 
 
 
 
C.
Maintenance Capital Expenditures for such period:
$
 
 
 
 
 
 
 
D.
Cash Taxes paid during such period:
$
 
 
 
 
 
 
 
E.
Aggregate principal amount of all scheduled principal
payments or redemptions or similar acquisitions for value
of outstanding debt for borrowed money for such period:
$
 
 
 
 
 
 
 
F.
Scheduled interest payments for such period:
$
 
 
 
 
 
 
 
G.
Consolidated Fixed Charge Coverage Ratio2
(Line I.A – Line I.C – Line I.D) ¸ (Line I.E + Line I.F):
 
______ to 1.00
 
 
 
 
 
 
 
Minimum Required:
On June 30, 2013:
 
1.05 to 1.00
 
 
 
 
 
 
 
On September 30, 2013:
 
1.05 to 1.00
 
 
 
 
 
 
 
Thereafter:
 
1.25 to 1.00
 
 
 
 
 
 
H.
Consolidated Fixed Charge Coverage Ratio3
(Line I.B – Line I.C – Line I.D) ¸ (Line I.E + Line I.F):
 
______ to 1.00
 
 
 
 
 
 
Section 7.11(b) – Consolidated Leverage Ratio.
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:4
$
 
 
 
 
 
 
 
B.
Consolidated Funded Indebtedness at Statement Date:5
$
 
 
 
 
 
 

 
 
C.
Consolidated EBITDA (including 3Q & 4Q 2012
permitted severance costs)  for four consecutive fiscal
quarters ending on the Statement Date as set forth on
Schedule 3 hereto:
$
 
 
 
 
 
 
 
D.
Consolidated EBITDA (excluding 3Q & 4Q 2012
permitted severance costs) for four consecutive fiscal
quarters ending on the Statement Date as set forth on
Schedule 3 hereto:
$
 
 
 
 
 
 
 
E.
+/- adjustments to EBITDA for
Acquisitions/Material Dispositions:
$
 
 
 
 
 
 
 
F.
Consolidated Leverage Ratio6
(Line II.A) ¸ (Line II.C +/- Line II.E):
 
______ to 1.00
 
 
 
 
 
 
 
Maximum Permitted:
On June 30, 2013:
 
5.25 to 1.00
 
 
 
 
 
 
 
On September 30, 2013:
 
5.00 to 1.00
 
 
 
 
 
 
 
Thereafter:
 
3.75 to 1.00
 
 
 
 
 
 
G.
Consolidated Leverage Ratio7
(Line II.B) ¸ (Line II.D +/- Line II.E):
 
______ to 1.00
 
 
 
 
 
 
Section 7.11(d) – Collateral Coverage Sublimit.
 
 
 
A.
80% of the net orderly liquidation value of each
Mortgaged Vessel (per the most recent appraisal):
$
 
 
 
 
 
 
 
B.
80% of accounts receivable as of the A/R Determination
Date immediately preceding the Statement Date:
$
 
 
 
 
 
 
 
C.
Outstanding Amount of Term Loans as of Statement Date:
$
 
 
 
 
 
 
 
D.
Outstanding Amount of Revolving Credit Loans
as of Statement Date:
$
 
 
 
 
 
 
 
E.
Outstanding Amount of Swing Line Loans
as of Statement Date:
$
 
 
 
 
 
 

 
 
F.
Outstanding Amount of L/C Obligations
as of Statement Date:
$
 
 
 
 
 
 
 
G.
Aggregate Outstanding Amount
(Line III.D + Line III.E + Line III.F):
$
 
 
 
 
 
 
 
 
Maximum Permitted
(Line III.A + Line III.B – Line III.C):
$
 
 
 
 
 
 
V.
Section 7.12 -- Capital Expenditures.
 
 
 
A.
Capital Expenditures made during fiscal
year to date8
$
 
 
 
 
 
 
 
B.
Maximum permitted Capital Expenditures
during the fiscal year ending 2011:
 
 
$65,000,0009
 
 
 
 
 
 
C.
Maximum permitted Capital Expenditures
during each fiscal year thereafter:
 
 
$50,000,00010
 
 
 
 
$200,000,00011
 
D.
Amount permitted to be carried over
from prior year:12
$
 
 
 
 
 
 
 
 
E.
Excess (deficit) for covenant compliance
 
 
 
 
 
 
 
 
For the fiscal year ending 2011
(Line V.B – V.A):
$
 
 
 
 
 
 
 
 
For each fiscal year thereafter
(Line V.C +Line V.D – V.A):
$
 
_______________________________
1.
For purposes of calculating the Consolidated Fixed Charge Coverage Ratio for (A)
the fiscal quarter ending September 30, 2012, the relevant calculation period
shall be the sixth month period ending on such date, (B) the fiscal quarter
ending December 31, 2012, the relevant calculation period shall be the nine
month period ending on such date, and (C) any fiscal quarter ending thereafter,
the relevant calculation period shall be the twelve month period ending on such
date.
 
 
2.
This calculation is to be used only for purposes of calculating compliance under
Section 7.11(a) of the Agreement.
 
 
3.
This calculation is to be used for all purposes other than calculating
compliance under Section 7.11(a) of the Agreement, including without limitation
determining achievement of the Fifth Amendment Financial Covenant Compliance
Date.
 
 
4.
For purposes of determining "Consolidated Funded Indebtedness", the outstanding
principal amount of any Qualified Convertible Indebtedness, Refinanced Qualified
Convertible Indebtedness, and indebtedness incurred under Section 7.03(f) of the
Agreement on such date shall be excluded from such determination.
 
 
5.
For purposes of determining "Consolidated Funded Indebtedness", the outstanding
principal amount of any Qualified Convertible Indebtedness and Refinanced
Qualified Convertible Indebtedness on such date shall be excluded from such
determination (but indebtedness incurred under Section 7.03(f) of the Agreement
shall be included).
 
 
6.
This calculation is to be used only for purposes of calculating compliance under
Section 7.11(b) of the Agreement.
 
 
7.
This calculation is to be used for all purposes other than calculating
compliance under Section 7.11(b) of the Agreement, including without limitation
determination of the Applicable Margin, achievement of the Fifth Amendment
Financial Covenant Compliance Date, and pro forma calculations in connection
with Acquisitions pursuant to Section 7.02(h) of the Agreement.
 
 
8.
Line IV.A excludes all Capital Expenditures made during fiscal year to date for
assets acquired, constructed, improved, enlarged, developed, re-constructed or
repaired with proceeds from a Recovery Event or Asset Disposition within 365
days after the receipt of the applicable Net Cash Proceeds in accordance with
the Agreement, to the extent of such proceeds.  Line IV.A also excludes all
Maintenance Capital Expenditures for the fiscal year ending December 31, 2011
and each fiscal year thereafter prior to the fiscal year in which the Financial
Covenant Compliance Date occurs.
 
 
9.
For any fiscal year prior to the fiscal year in which the Financial Covenant
Compliance Date occurs and excluding Maintenance Capital Expenditures.
 
 
10.
For any fiscal year prior to the fiscal year in which the Financial Covenant
Compliance Date occurs and excluding Maintenance Capital Expenditures.
 
 
11.
For the fiscal year in which the Financial Covenant Compliance Date occurs and
each fiscal year thereafter and including Maintenance Capital Expenditures.
 
 
12.
Carry-forward permitted only for fiscal years occurring after the fiscal year in
which the Financial Covenant Compliance Date occurs.

 
 
 
Exhibit D to Amendment No. 5 to Credit Agreement


--------------------------------------------------------------------------------

 


For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 3
to the Compliance Certificate
($ in 000's)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated
EBITDA
 

Quarter
Ended
__________
 

Quarter
Ended
__________
 

Quarter
Ended
__________
 

Quarter
Ended
__________
 
Twelve
Months
Ended
__________
 
Consolidated
Net Income
 
 
 
 
 
 
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
 
 
 
 
 
 
+ income taxes
 
 
 
 
 
 
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
 
 
 
 
 
 
+ amortization expense
 
 
 
 
 
 
 
 
 
 
 
+ non-recurring non-cash charges or losses13
 
 
 
 
 
 
 
 
 
 
 
+ non-capitalized transaction costs of Transaction
 
 
 
 
 
 
 
 
 
 
 
+ non-cash stock-based compensation
 
 
 
 
 
 
 
 
 
 
 
+ permitted severance costs14
 
 
 
 
 
 
 
 
 
 
 
+ 3Q & 4Q 2012 permitted severance costs15
 
 
 
 
 
 
 
 
 
 
 
- non-recurring non-cash items16
 
 
 
 
 
 
 
 
 
 
 
- net income from non Subsidiaries (to extent included in Consolidated Net
Income)
 
 
 
 
 
 
 
 
 
 
 
+ cash dividends and distributions from non Subsidiaries
 
 
 
 
 
 
 
 
 
 
 
+/- adjustments to EBITDA for non Wholly Owned Subsidiaries
 
 
 
 
 
 
 
 
 
 
 
= Consolidated EBITDA (including 3Q & 4Q 2012 permitted severance costs)
 
 
 
 
 
 
 
 
 
 
 
= Consolidated EBITDA (excluding 3Q & 4Q 2012 permitted severance costs)
 
 
 
 
 
 
 
 
 
 
 



_______________________________
13.
Excluding, for any fiscal quarter ending on or after September 30, 2011, any
charges or losses (whether cash or non-cash) resulting from the Disposition of
any asset of the Borrower or any Subsidiary.
 
 
14.
Permitted severance costs include: $400,000 for the fiscal quarter ending March
31, 2011, $600,000 for the fiscal quarter ending June 30, 2011, $2,500,000 for
the fiscal quarter ending September 30, 2011 and $300,000 for the fiscal quarter
ending December 31, 2011.
 
 
15.
3Q & 4Q 2012 permitted severance costs are to be added back in calculating
Consolidated EBITDA only for purposes of calculating compliance with Section
7.11(a) and (b) of the Agreement, and include: (1) for the fiscal quarter ending
September 30, 2012, the lesser of actual severance costs for such fiscal quarter
and $2,500,000, and (2) for the fiscal quarter ending December 31, 2012, the
lesser of actual severance costs for such fiscal quarter and the difference of
$2,500,000 minus all severance costs added back pursuant to the preceding clause
(1).
 
 
16.
Excluding, for any fiscal quarter ending on or after September 30, 2011, any
items (whether cash or non-cash) resulting from the Disposition of any asset of
the Borrower or any Subsidiary.

 

Exhibit D to Amendment No. 5 to Credit Agreement

--------------------------------------------------------------------------------